Order filed January 6, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00741-CV
                                  ____________

                      CHAD FENLEY DAVIS, Appellant

                                       V.

    DAVID CLARKE RUSHING, ATTORNEY; AND DAVID CLARKE
        RUSHING D/B/A THE LAW OFFICE OF DAVID RUSHING,
                            Appellees


                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-15972

                                  ORDER

      This is an appeal from a judgment signed August 30, 2021. Appellant timely
filed a post judgment motion. The notice of appeal was due November 29, 2021.
See Tex. R. App. P. 26.1. Appellant, however, filed the notice of appeal on
December 13, 2021, a date within 15 days of the due date for the notice of appeal.
A motion for extension of time is necessarily implied when the perfecting
instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file the
notice of appeal. While an extension may be implied, appellant is still obligated to
come forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—
Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.

                                  PER CURIAM


Panel Consists of Justices Wise, Spain, and Hassan.